DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Green (U.S. Patent Pub. No. 2007/0107232) in view of Mallet (U.S. Patent Pub. No. 2013/0126575).
Regarding claim 1, Green teaches a multifunctional cutter (10) comprising a body (20) wherein the body has an end surface (X1), and wherein the end surface extends on a reference plane (RP1)(Figures 1 and 8; See annotated Figure 8 below); and a blade (14) received by the body, wherein the blade has a cutting edge (X2) including a first 

    PNG
    media_image1.png
    634
    701
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    634
    545
    media_image2.png
    Greyscale

Green does not teach wherein the first cutting edge portion extends arcuately and is concave, wherein the first cutting edge portion has an end point adjacent to a first end of the second cutting edge portion, and a tangent line to the first cutting edge portion at the end point intersects with the reference plane, wherein the tangent line and the reference plane defines a first included angle which is less than 90 degrees; and the tangent line does not cross the back. 
Mallet teaches it is old and well known in the art of blades to incorporate a cutting blade (300) that includes a first cutting edge portion (303) extending arcuately and is concave and a second cutting edge portion (308) that is linear and straight (Figure 4; Paragraphs 0066
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Green to incorporate the teachings of Mallet to provide a blade with both a straight cutting portion and a curved cutting 

Therefore, the modified device of Green in view of Mallet provides a tangent line (TL) to the first cutting edge portion at the end point intersects with the reference plane (RP1), and the tangent line and the reference plane defines a first included angle (A1); and wherein the first cutting edge portion has an end point (E1) adjacent to the second cutting edge portion; wherein the blade has a back (X3) extending from a second end of the second cutting edge portion, and the tangent line does not cross the back (See annotated Figure 8 of Green below. Examiner notes Figure 8 of Green has been modified to better represent and visualize the end result of adding a curved notch of Mallet).
The modified device of Green does not provide a specific angle degree for the first angle and thus does not teach the first included angle is less than 90 degrees.
One of ordinary skill in the art would have good reason to pursue angles between structural components which are known to be useful for a particular cutting function. There are a finite number of possible angled relationships which pertain to a handheld cutting device and blade and allow for the blade to cut providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable angled relationship in an attempt to provide an improved cutting function for the cutting tool, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).


    PNG
    media_image3.png
    635
    699
    media_image3.png
    Greyscale

Regarding claim 2, the modified device of Green provides wherein the second cutting edge portion extends on a first reference line (RL1), and wherein the first reference line intersects with the reference plane (RP1), and the first reference line and the reference plane define a second included angle (A2) which is less than 90 degrees (See annotated Figure 8 of Green below).

    PNG
    media_image4.png
    635
    699
    media_image4.png
    Greyscale

Regarding claim 3, the modified device of Green does not provide wherein first included angle is greater than 55 degrees and less than 85 degrees.
One of ordinary skill in the art would have good reason to pursue angles between structural components which are known to be useful for a particular cutting function. There are a finite number of possible angled relationships which pertain to a handheld cutting device and blade and allow for the blade to cut providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable angled relationship in an attempt to provide an improved cutting function for the cutting tool, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).


One of ordinary skill in the art would have good reason to pursue angles between structural components which are known to be useful for a particular cutting function. There are a finite number of possible angled relationships which pertain to a handheld cutting device and blade and allow for the blade to cut providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable angled relationship in an attempt to provide an improved cutting function for the cutting tool, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 5, the modified device of Green does not provide, wherein the first included angle is 75 degrees.
One of ordinary skill in the art would have good reason to pursue angles between structural components which are known to be useful for a particular cutting function. There are a finite number of possible angled relationships which pertain to a handheld cutting device and blade and allow for the blade to cut providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable angled relationship in an attempt to provide an improved cutting function for the cutting tool, as a person with ordinary skill has good reason to pursue the known 

Regarding claim 6, the modified device of Green does not provide wherein the first included angle is 75 degrees, and wherein the second included angle is 57 degrees.
One of ordinary skill in the art would have good reason to pursue angles between structural components which are known to be useful for a particular cutting function. There are a finite number of possible angled relationships which pertain to a handheld cutting device and blade and allow for the blade to cut providing the cutting function. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable angled relationship in an attempt to provide an improved cutting function for the cutting tool, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Regarding claim 7, the modified device of Green provides the first cutting edge portion is adjoined to the second cutting edge portion (Green Figure 8 and Mallot Figure 4; Examiner notes the first curved cutting portion provided by Mallot goes directly into the first cutting edge portion that is linear and is considered “adjoined”).
Regarding claim 8, the modified device of Green provides, wherein the blade in the use position includes the back (X3) disposed outside of the body, and wherein the back is inclined to the second cutting edge portion (See annotated Figure 8 of Green 

Regarding claim 9, the modified device of Green provides wherein the back (X3) extends on a second reference line (RL2), and wherein the second reference line intersects with the reference plane (RP1) and the first reference line and the reference plane define a third included angle (A3) not greater than 90 degrees.

    PNG
    media_image5.png
    635
    699
    media_image5.png
    Greyscale

Regarding claim 10, the modified device of Green provides wherein the second cutting edge portion (C2) includes the second end (X4) defining a tip of the blade (See both annotated Figures 8 of Green above provided for in claim 1).


The modified device of Green does not provide wherein the first length is greater than the second length.
One of ordinary skill in the art would have good reason to pursue blade portion lengths which are known to be useful for a particular cutting function. There are a finite number of possible lengths which pertain to a handheld cutting device and allow for the blade to perform the specific cutting functions. Thus, it would have been obvious to a person of ordinary skill in the art to try any reasonable cutting portion length in an attempt to provide an improved cutting function for the knife, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR Int' l Co. V. Teleflex Inc. 550 U.S. _, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

    PNG
    media_image6.png
    532
    701
    media_image6.png
    Greyscale

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive.
-In response to applicant's argument that Mallet is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Mallet provides teaching in the field of cutting blades to utilize both straight and curved cutting portions.
-In response to applicant's argument that “the present application teaches the first and second cutting portions are for different applications”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
- Applicant also argues “In contrast to the multifunctional cutter defined by amended Claim 1, the tangent line (T) to the first cutting edge portion in cited Mallet does cross the back, as illustrated in the annotated drawing below (revised version of Examiner’s annotated Fig. 8 of Green at page 8 of the Office Action)”. Examiner notes that while Applicants amended Figure 8 of Green is one possible orientation of a tangent line to the first cutting portion, it does not preclude the orientation presented by 

    PNG
    media_image7.png
    383
    366
    media_image7.png
    Greyscale

    PNG
    media_image3.png
    635
    699
    media_image3.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/    02/09/2021Examiner, Art Unit 3724                                                                                                                                                                                                        
/STEPHEN CHOI/Primary Examiner, Art Unit 3724